Citation Nr: 0735525	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1974 to May 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio. Thereafter, 
the veteran's claims file was returned to his local RO in St. 
Petersburg, Florida.

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Finally, the Board notes that the veteran submitted a 
narrative in May 2005 describing various events that occurred 
during service.  In this narrative, the veteran described an 
injury in September 1975 where he fell, injuring his left 
scapula and lower back.  The veteran then reported that he 
has "had recurring pain, tenderness, and aching since this 
injury."  This appears to be a claim for benefits.  The 
matter is referred to the RO for any action deemed 
appropriate.


FINDING OF FACT

Resolving all doubt in favor of the veteran, the record 
includes a medical diagnosis of PTSD, credible evidence that 
supports the veteran's claimed in-service stressors of a 
sexual assault in service, and medical evidence of a nexus 
between the veteran's current PTSD diagnosis and the 
veteran's experiences in the Navy.



CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD as a result of 
a sexual assault that occurred in service.  

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In general, to establish service connection for PTSD there 
must be: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  

When a claimed stressor is not combat related, its occurrence 
must be corroborated by credible supporting evidence.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  When a claim 
for PTSD is based on a noncombat stressor, "the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor."  Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
"Corroboration" does not mean "corroboration of every 
detail including the appellant's personal participation in 
the [activity]."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

Specifically, for PTSD claims that are based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred."  38 C.F.R. § 3.304(f)(3) 
(2007).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

After carefully reviewing and weighing the positive and 
negative evidence of record, the Board finds that the 
requirements for entitlement to service connection for PTSD 
have been met.  

At the outset, the Board notes that a current diagnosis of 
PTSD is of record.  On VA examination in December 2004, the 
VA examiner diagnosed PTSD.  In addition, that same examiner 
attributed the veteran's PTSD to his active military service.  
Accordingly, the ultimate disposition in this case rests upon 
the question of whether there is credible supporting evidence 
that the veteran's claimed in-service stressor actually 
occurred.

In this regard, the Board initially notes that the veteran 
did not engage in combat with the enemy, nor has he alleged 
such.  Rather, the veteran maintains that his PTSD manifested 
as a result of a sexual assault that occurred in service.  
After reviewing the positive and negative evidence of record 
with respect to this matter, the Board finds that the 
evidence is in equipoise.  Thus, all doubt will be resolved 
in the veteran's favor.

Review of the record shows that the veteran entered the 
service in December 1974.  The service administrative records 
reflect that the veteran was disciplined by the Navy in April 
1975 for failing to disclose marijuana usage prior to service 
on his enlistment application.  In June 1975, the veteran's 
service medical records (SMRs) indicate that the veteran was 
prescribed medication for anxiety.  The veteran states that 
he experienced psychological difficulties while in service.

In September 1975, the veteran requested a discharge by 
reason of personal hardship.  He contended that that his 
parents were experiencing health problems and requested that 
he be discharged to assist them.  This request was 
disapproved in November 1975.  The veteran reported that 
after this, he became even more depressed and drank 
excessively.

According to the veteran, in early January 1976, the veteran 
went ashore with a fellow crewman and became intoxicated.  
After returning to the ship, the veteran reported that this 
fellow crewman sexually assaulted him.

The record reflects that the veteran was apparently 
prescribed Valium later in January.  Shortly thereafter, the 
veteran intentionally overdosed on Valium, requiring medical 
attention.  Medical records record the overdose of valium.  
In February 1976, the record reflects that the veteran was 
found to be insubordinate; he failed to remain on the bridge 
when ordered to do so by his superior officer.

In May 1976, during a counseling session, the veteran 
admitted to homosexual conduct, both prior to and during 
service.  The veteran stated that he informed the examiner 
that he was "experimenting" with homosexual behavior prior 
to service, and that he was too embarrassed to tell the 
examiner that he was too intoxicated to stop the assault that 
occurred during service.  The examiner's report indicates 
that "[r]ecent confession of Homosexuality (sic) since June 
75 + last time in January.  Administrative discharge 
indicated."  

The veteran was administratively discharged from the Navy 
shortly thereafter.  He received an under honorable 
conditions discharge.

To support his claim, the veteran has submitted two July 2004 
statements that corroborate his report of an assault in 
service.  First, a minister reports that the veteran spoke 
with her about the sexual assault in early March 1979.  
Second, the veteran's cousin reports discussing the sexual 
assault with the veteran in June 1976.  

In addition to the foregoing, the record reflects that the 
veteran was provisionally diagnosed with depressive syndrome 
in August 1992 and that since that time he has received 
treatment for PTSD and depression through VA.  

More importantly, the record reflects that the veteran has 
received two VA examinations in connection with his claim for 
PTSD, in November and December 2004.  The examiner in 
November 2004 felt that it was "uncertain" whether the 
sexual encounter was consensual, as when the veteran 
discussed the circumstances surrounding his discharge with 
the examiner, the veteran reported that "it was just 
experimentation."  Based on this information, the November 
2004 examiner found that the evidence led to the conclusion 
that it was "not more likely than not" that the veteran's 
current psychological problems are the result of any incident 
in the military.  

The December 2004 examiner, on the other hand, found that the 
veteran met the criteria for PTSD and, "in the absence of 
any contradictory evidence," the veteran's PTSD was due to 
service.  The examiner did note that the veteran's 
psychological problems were "greatly enhanced by [the 
veteran's] substance abuse which was as well evident in the 
military . . ."

The psychological reports appear to turn on the credibility 
of the veteran's reports.  It is clear from the veteran's 
service records that the veteran reported homosexual contact 
between himself and another serviceman in January 1976.  It 
is unclear from the service records whether the veteran 
consented to this contact or not.  Thus, the benefit of the 
doubt rule is for application regarding this matter.

Additionally, before January 1976, other than the 
disciplinary action taken against the veteran for failing to 
report marijuana usage, the records reflect no disciplinary 
action against the veteran.  Although the veteran's conduct 
prior to January 1976 was not exemplary, it appears to the 
Board that the veteran's conduct became significantly worse 
after January 1976.  The veteran experienced severe 
psychological problems and overdosed on Valium.  Later, the 
veteran was found to be insubordinate.  Under 38 C.F.R. 
§ 3.304(f), VA is permitted to consider evidence of behavior 
changes when determining whether a personal assault actually 
occurred.

Further, VA is also permitted to consider statements made by 
the veteran to others regarding the assault.  Based on the 
two 2004 lay statements, the veteran, shortly after the 
assault, in June 1976, reported the incident to his cousin, 
and his minister also reports that the veteran discussed the 
incident with her in 1979.  Thus, it appears as though the 
veteran disclosed the incident to others many years prior to 
the filing the claim.  

When weighing the positive and negative evidence of record, 
applying the mandates of section 3.304(f)(3), and assessing 
the veteran's credibility, the Board finds that the evidence 
is at least in equipoise.  Therefore, all doubt is resolved 
in the veteran's favor and the claim is granted. .  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Board notes that it appears from private inpatient 
hospitalization records dated May 2004 that the veteran has 
received treatment from a VA doctor located at a VA Clinic in 
New Port Richey, Florida.  It is unclear whether these 
treatment records are associated with the file.  As discussed 
above, any error with regard to the duty to assist was non-
prejudicial.  However, in order to insure that the veteran is 
assigned a proper rating for his now service-connected PTSD, 
it will be necessary to obtain this record, if it exists.





ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules regulations governing the payment of VA 
monetary benefits.


REMAND

The Board has carefully reviewed the file regarding the 
veteran's alleged chronic obstructive pulmonary disease 
(COPD).  The veteran received a VA examination in December 
2004 to determine whether his COPD was related to service.

The examiner stated that: "[v]eteran, in my opinion, is as 
likely as not that the diagnosis is related to the exposure 
to jet exhaust fumes while doing service...[V]eteran, in my 
opinion, is as likely as not the current diagnosis is due to 
the veteran's long tobacco use. (sic)"

The Board finds that this medical opinion is equivocal, and 
provides insufficient information to enable the Board to make 
a determination regarding the etiology of the veteran's COPD.

The Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), it must rely on an informed medical opinion in order 
to adjudicate a claim.  The Board therefore finds that it is, 
necessary to remand this case for an adequate medical 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination by a 
VA examiner to determine the nature and 
likely etiology of the veteran's COPD.  If 
possible, the veteran should be examined 
by the same examiner who performed the 
December 2004 examination.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  All studies or tests deemed 
necessary by the examiner should be 
performed.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability or more) that such disability 
is related to service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

2.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

3.  After accomplishing any other development 
deemed appropriate, readjudicate the claim of 
entitlement to service connection for COPD.  
If the benefit sought in connection with the 
claim remains denied, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and given the appropriate time period 
within which to respond.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


